Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 12/27/2018.
Claims 1-20 are under examination.
The Information Disclosure Statements filed on 03/26/2019 has been entered and considered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adamousky et al. (US 2011/0184982 A1) and Smith et al. (US 2018/0165936 A1).
Regarding claim 1, Adamousky et al. discloses A computer implemented method for dynamically evaluating execution of an application on a mobile device [par. 0009, a computer system for reporting online sessions and a computer enabled method utilizing the same, par. 0025, a word processing or data entry sessions, par. 0053, mobile device], the method comprising:  5capturing, with a virtual display component, one or more display frames associated with content being displayed by the application executing on the mobile device [par. 0011, a screen capturing tool of a user's display session]; capturing, with a virtual reader, textual information associated with the content being displayed by the application [par. 0053, The computer system 5 may contain modules, such as OCR that may parse and extract characters and images from such objects, par. 0059, identifying information, such as, but not limited to the offender's or victim's interne address, geographical location, age, sex, time and date of contacts]; and generating an activity profile associated with the application [par. 0059, “The characters and other objects extracted with OCR represent target components that will be now compared to the benchmark components, to determine whether the contact was in violation of certain communication norms or regulations. Other examples of target components may be classified as identifying information, such as, but not limited to the offender's or victim's interne address, geographical location, age, sex, time and date of contacts”].  
Adamousky et al. does not explicitly disclose detecting, with a virtual input component, user input associated with the content being 10displayed by the application;
However Smith et al. teaches detecting, with a virtual input component, user input associated with the content being 10displayed by the application [par. 0041, monitor at least text communications, par. 0042, the monitoring and alert system app stored on the monitored user's mobile phone can be configured to monitor communications, e.g., texts, posts, voice data, and so on];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Smith et al. into the teaching of Adamousky et al. with the motivation to analyze mobile device data for the presence of predefined terms, phrases, symbols, or other indicia indicating an actual or potentially dangerous or illegal activity or behavior as taught by Smith et al. [Smith et al.: par. 0042].
Regarding claim 2, the rejection of claim 1 is incorporated.
Adamousky et al. further discloses generating an activity profile comprises compiling text, image, and user action data [par. 0053, Such recording would then be transferred to the computer system 5 as a recording of objects, such as image objects, or audio/video objects. The computer system 5 may contain modules, such as OCR that may parse and extract characters and images from such objects, par. 0059].
Regarding claim 3, the rejection of claim 1 is incorporated.
Adamousky et al. further discloses evaluating collected data including the captured display frames, the captured textual information, and the detected user input to identify an activity of interest or concern associated with the application [par. 0059, A recording 35 may consist of screenshots and other data. It may be preferable that an OCR may be capable of determining which characters should be grouped together to form words and sentences. It may also be preferable to extract graphical objects that may be deemed offensive or otherwise objectionable. The characters and other objects extracted with OCR represent target components that will be now compared to the benchmark components, to determine whether the contact was in violation of certain communication norms or regulations].
Regarding claim 4, the rejection of claim 3 is incorporated.
Adamousky et al. further discloses the activity of interest or concern comprises one or more of the following: participating in dangerous or harmful conversations via the application; and viewing, receiving, modifying, or sending dangerous or harmful content via the application [par. 0059, A recording 35 may consist of screenshots and other data. It may be preferable that an OCR may be capable of determining which characters should be grouped together to form words and sentences. It may also be preferable to extract graphical objects that may be deemed offensive or otherwise objectionable. The characters and other objects extracted with OCR represent target components that will be now compared to the benchmark components, to determine whether the contact was in violation of certain communication norms or regulations].
Regarding claim 6, Adamousky et al. discloses A computer implemented method for monitoring user activity at a mobile device [par. 0001, monitoring activities occurring during a display session, par. 0053, mobile device], the method comprising:  5capturing one or more display frames associated with content being displayed by an application executing on of the mobile device [par. 0011, a screen capturing tool of a user's display session]; capturing textual information associated with the content being displayed by the application [par. 0053, The computer system 5 may contain modules, such as OCR that may parse and extract characters and images from such objects, par. 0059, identifying information, such as, but not limited to the offender's or victim's interne address, geographical location, age, sex, time and date of contacts]; and evaluating collected data including the captured display frames, the captured textual information, and the detected user input to identify an activity of interest or concern associated with the application [par. 0059, “The characters and other objects extracted with OCR represent target components that will be now compared to the benchmark components, to determine whether the contact was in violation of certain communication norms or regulations. Other examples of target components may be classified as identifying information, such as, but not limited to the offender's or victim's interne address, geographical location, age, sex, time and date of contacts”].  
Adamousky et al. does not explicitly disclose detecting user input associated with the content being displayed by the application;
However Smith et al. teaches detecting user input associated with the content being displayed by the application [par. 0041, monitor at least text communications, par. 0042, the monitoring and alert system app stored on the monitored user's mobile phone can be configured to monitor communications, e.g., texts, posts, voice data, and so on];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Smith et al. into the teaching of Adamousky et al. with the motivation to analyze mobile device data for the presence of predefined terms, phrases, symbols, or other indicia indicating an actual or potentially dangerous or illegal activity or behavior as taught by Smith et al. [Smith et al.: par. 0042].
Regarding claim 7, the rejection of claim 6 is incorporated. It recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 8, the rejection of claim 6 is incorporated.
Adamousky et al. further discloses determining the one or more display frames to be captured based on the user interactions detected at the mobile device, wherein the user interactions comprise one or more user gestures intercepted at the mobile device [par. 0052, The step of utilizing said icon to capture a screen session on a user device 205 preferably refers to utilizing the icon 20 to capture objectionable communication. In Windows.RTM. based embodiments the icon 20 may be running as a background process, with some representation of its presence manifested on the user screen 30, such as a miniature icon residing in the notification tray of the task bar. Alternatively, the computer logic enabling the icon 20 may listen to a specific activation event, such as, but not limited to a depression of a designated keyboard key or a hot key, or a combination of such keys. Alternatively, the icon 20 may periodically scan the user screen 30 for objectionable text].
Regarding claim 9, the rejection of claim 7 is incorporated.
Adamousky et al. further discloses determining the one or more display frames to be 20captured comprises: detecting one or more window change events caused by the interactions detected at the mobile device; and determining the one or more display frames to be captured based on the detected window change events [par. 0052, The step of utilizing said icon to capture a screen session on a user device 205 preferably refers to utilizing the icon 20 to capture objectionable communication. In Windows.RTM. based embodiments the icon 20 may be running as a background process, with some representation of its presence manifested on the user screen 30, such as a miniature icon residing in the notification tray of the task bar. Alternatively, the computer logic enabling the icon 20 may listen to a specific activation event, such as, but not limited to a depression of a designated keyboard key or a hot key, or a combination of such keys. Alternatively, the icon 20 may periodically scan the user screen 30 for objectionable text].
Regarding claim 10, the rejection of claim 7 is incorporated.
Adamousky et al. further discloses determining the one or more display frames to be 20captured comprises: detecting one or more window change events caused by the interactions detected at the mobile device; and determining the one or more display frames to be captured based on the detected window change events [par. 0052, The step of utilizing said icon to capture a screen session on a user device 205 preferably refers to utilizing the icon 20 to capture objectionable communication. In Windows.RTM. based embodiments the icon 20 may be running as a background process, with some representation of its presence manifested on the user screen 30, such as a miniature icon residing in the notification tray of the task bar. Alternatively, the computer logic enabling the icon 20 may listen to a specific activation event, such as, but not limited to a depression of a designated keyboard key or a hot key, or a combination of such keys. Alternatively, the icon 20 may periodically scan the user screen 30 for objectionable text].
Regarding claim 11, the rejection of claim 6 is incorporated.
Adamousky et al. further discloses determining contextual information associated with the mobile device and the application executing on the mobile device [par. 0053, The computer system 5 may contain modules, such as OCR that may parse and extract characters and images from such objects, par. 0059, identifying information, such as, but not limited to the offender's or victim's interne address, geographical location, age, sex, time and date of contacts].
Regarding claim 12, the rejection of claim 6 is incorporated.
Adamousky et al. further discloses extracting text from the captured display frames using optical character recognition techniques [par. 0053, The computer system 5 may contain modules, such as OCR that may parse and extract characters and images from such objects].
Regarding claim 15, Adamousky et al. discloses A system for monitoring user activity [par. 0001, monitoring activities occurring during a display session], comprising:  a mobile device comprising at least one processor, operatively connected to a memory, 20the at least one processor when executing is configured to:  5 monitor one or more user interactions detected at the mobile device with respective applications installed on the mobile device, wherein monitoring the one or more user interactions comprises: capturing one or more display frames associated with content being 25displayed by the applications [par. 0011, a screen capturing tool of a user's display session, par. 0053, mobile device]; capturing textual information associated with the content being displayed by the applications [par. 0053, The computer system 5 may contain modules, such as OCR that may parse and extract characters and images from such objects, par. 0059, identifying information, such as, but not limited to the offender's or victim's interne address, geographical location, age, sex, time and date of contacts]; and  30communicate collected data including the captured display frames, the captured textual information and the detected user input to a backend system [par. 0058, The step of communicating said recording to a relay server 220 includes sending the recording to the relay server 60 or the database server 40]; and the backend system comprising at least one [par. 0059, “The step of delimiting said recording into a plurality of target components 230 may preferably occur on the relay server 60 … The characters and other objects extracted with OCR represent target components that will be now compared to the benchmark components, to determine whether the contact was in violation of certain communication norms or regulations. Other examples of target components may be classified as identifying information, such as, but not limited to the offender's or victim's interne address, geographical location, age, sex, time and date of contacts”], and generate one or more alerts based on the detected activity [par. 0063, Either the database server 40 or the relay server 60 may be instructed to alert an appropriate regulatory body or division, in the event that some preset violation threshold has been breached].  
Adamousky et al. does not explicitly disclose detecting user input associated with the content being displayed by the applications;
However Smith et al. teaches detecting user input associated with the content being displayed by the applications [par. 0041, monitor at least text communications, par. 0042, the monitoring and alert system app stored on the monitored user's mobile phone can be configured to monitor communications, e.g., texts, posts, voice data, and so on];
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Smith et al. into the teaching of Adamousky et al. with the motivation to analyze mobile device data for the presence of predefined terms, phrases, symbols, or other indicia indicating an actual or [Smith et al.: par. 0042].
Regarding claim 17, the rejection of claim 15 is incorporated.
Adamousky et al. further discloses the collected data further includes contextual information associated with the mobile device and the applications installed on the mobile device [par. 0053, The user screen session 30 or a user device may also be referring to, or attributed to a mobile device, par. 0030, the icon 20 may be configured to automatically initiate a recording of a session or a particular part or application appearing on the user's session 30, par. 0026, chat application installed].
Regarding claim 18, the rejection of claim 17 is incorporated.
Adamousky et al. further discloses the one or more alerts [par. 0063].
Smith et al. further discloses the one or more alerts include at least a portion of the collected data that caused the alert to be generated and the contextual information [par. 0086, Column 602 includes these selectable notifications (or alerts): Call History, Chat History, Browser History, Contacts, Location, Photo Monitor, Installed App, Social Media, and Instagram. Column 622 includes these selectable notifications (or alerts): Profanity, Porn, Sexting Acronyms, Nudity, Bullying Terms, Suicide Prevention, Drugs & Alcohol, Radicalization, Teen Acronyms, and Snapchat.].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Smith et al. into the teaching of Adamousky et al. with the motivation to analyze mobile device data for the presence of predefined terms, phrases, symbols, or other indicia indicating an actual or [Smith et al.: par. 0042].
Regarding claim 19, the rejection of claim 15 is incorporated.
Adamousky et al. further discloses extracting text from the captured display frames using optical character recognition techniques [par. 0053, The computer system 5 may contain modules, such as OCR that may parse and extract characters and images from such objects].

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adamousky et al. (US 2011/0184982 A1) and Smith et al. (US 2018/0165936 A1) as applied to claims 1-4, 6-12, 15 and 17-19 above, and further in view of Weiss et al. (US 9,460,299 B2).
Regarding claim 5, the rejection of claim 1 is incorporated.
Adamousky et al. and Smith et al. discloses screen-casting with the virtual display component, and accessing input control with the virtual input component.
They do not explicitly disclose modifying collection of data based on evaluating the collected data, wherein modifying collection includes increasing a sample rate of screen-casting with the virtual display component, and accessing input control with the virtual input component.
However Weiss et al. teaches modifying collection of data based on evaluating the collected data, wherein modifying collection includes increasing a sample rate of screen-casting with the virtual display component, and accessing input control with the virtual input component [col. 11, lines 1-14, “The system is enabled to gather information via various protocols to determine potential bullying activity, for example text messages (e.g. SMS), email, social network application, and telephone communications... The system, for example via the monitoring agent 330, is configured to initiate recording of the subject's phone or video conversation on the subject's mobile device”, col. 5, lines 7-10, “a parent may request querying for updates only once a day. However if the minor is frequently corresponding with newly added friends, monitoring frequency can be increased”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Weiss et al. into the teaching of Adamousky et al. and Smith et al. with the motivation such that the frequency of requests for different types of information may be tailored to meet a parent's or guardian's requirements as taught by Weiss et al. [Weiss et al.: col. 5, lines 2-4].
Regarding claim 14, the rejection of claim 12 is incorporated.
Adamousky et al. and Smith et al. disclose extracted text.
They do not explicitly disclose identifying one or more items to be removed from the extracted text; and filtering the extracted text based on the identified items.
However Weiss et al. teaches identifying one or more items to be removed from the extracted text; and filtering the extracted text based on the identified items [col. 13, lines 39-49, “The monitoring system can be configured to filter and limit the content and interactions passed along to the parent by type, using a combination of defaults and user-adjustable settings. For example, in the context of a social networking application, a parent can be notified of new friendships and photos uploaded by the child, but not new friend requests or photos the child is tagged in. A parent who is overwhelmed with data provided by the system can dial back the categories of notifications and content they want to see, while a parent who wants more content can adjust the settings accordingly”, col. 13, lines 50-62, “Parents or other monitoring users may care about content and interactions emanating from certain peers more than others. For example, parents may not trust a certain peer's influence on their child, or may have suspicions of a certain peer bullying or being bullied by their child currently or in the past, or may hear their child mention a name in passing that isn't familiar to the parent. The parent may be disproportionately interested in content and interactions having to do with such peer, and so may not want to filter and limit such content as detected by the monitoring system, but may not necessarily want to wade through the same level of detailed information from all of the child's other peers, friends and interactions”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Weiss et al. into the teaching of Adamousky et al. and Smith et al. with the motivation such that to filter and limit the content and interactions passed along to the parent by type and preventing a parent from overwhelmed with data provided by the system as taught by Weiss et al. [Weiss et al.: col. 13, lines 39-49].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adamousky et al. (US 2011/0184982 A1) and Smith et al. (US 2018/0165936 A1) as applied to claims 1-4, 6-12, 15 and 17-19 above, and further in view of Agarwal et al. (US 2017/0103400 A1).
Regarding claim 13, the rejection of claim 12 is incorporated.
Adamousky et al. and Smith et al. discloses the captured textual information and the extracted text.

However Agarwal et al. teaches comparing the captured textual information and the extracted text to remove duplicate text [par. 0027, “These screenshots capture all user activity at a workstation (e.g., email, browser usage, text documents, etc.)… all of the existing screenshots are then compared against each other, and an embodiment filters out duplicate user activity in order to conserve disk space. The snapshots that are kept after the filtering process are then analyzed to determine available machine text in the images. Alternatively, an embodiment may use an optical character recognition (OCR) engine to identify any text within the captured user activity, and then based on the identified text compare the captured states to each other and filter out the duplicates”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Agarwal et al. into the teaching of Adamousky et al. and Smith et al. with the motivation to conserve disk space as taught by Agarwal et al. [Agarwal et al.: par. 0027].
Regarding claim 20, the rejection of claim 19 is incorporated. It recites limitations similar to claim 13. The reason for the rejection of claim 13 is incorporated herein.




Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adamousky et al. (US 2011/0184982 A1) and Smith et al. (US 2018/0165936 A1) as applied to claims 1-4, 6-12, 15 and 17-19 above, and further in view of Iyer et al. (US 2016/0306965 A1).
Regarding claim 16, the rejection of claim 15 is incorporated.
Adamousky et al. and Smith et al. discloses analyzing the collected data.
They do not explicitly disclose analyzing the collected data comprises: generating one or more application models associated with the respective applications, wherein an application model identifies one or more capabilities that are different from known capabilities of the corresponding application.
However Iyer et al. teaches analyzing the collected data comprises: generating one or more application models associated with the respective applications, wherein an application model identifies one or more capabilities that are different from known capabilities of the corresponding application.   [par. 0186, “The SPLUNK.RTM. ENTERPRISE platform provides various schemas, dashboards and visualizations that make it easy for developers to create applications to provide additional capabilities. One such application is the SPLUNK.RTM. APP FOR ENTERPRISE SECURITY, which performs monitoring and alerting operations and includes analytics to facilitate identifying both known and unknown security threats based on large volumes of data stored by the SPLUNK.RTM. ENTERPRISE system. This differs significantly from conventional Security Information and Event Management (STEM) systems that lack the infrastructure to effectively store and analyze large volumes of security-related event data”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Iyer et al. into the teaching [Iyer et al.: abs.].

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20040003279 A1		User controls for a computer
US 20030176999 A1		Semantic analysis system for interpreting linguistic structures output by a natural language linguistic analysis system
US 8312511 B2		Methods, apparatus and articles of manufacture for imposing security measures in a virtual environment based on user profile information
US 20090089417 A1		DIALOGUE ANALYZER CONFIGURED TO IDENTIFY PREDATORY BEHAVIOR
US 20080282324 A1		Secure Social Networking System with Anti-Predator Monitoring
US 20140280915 A1		SYSTEMS, METHODS AND APPARATUS FOR MONITORING ONLINE ACTIVITY AND STORING AND DISPLAYING INFORMATION CONCERNING THE ONLINE ACTIVITY
US 20190129957 A1		SYSTEM AND METHOD FOR PROVIDING ADDITIONAL INFORMATION BASED ON MULTIMEDIA CONTENT BEING VIEWED
US 20170201850 A1		Method for Child Wireless Device Activation to Subscriber Account of a Master Wireless Device

US 20100312876 A1		METHOD FOR MONITORING ACTIVITIES OF A FIRST USER ON ANY OF A PLURALITY OF PLATFORMS
US 20150332576 A1		SYSTEMS AND METHODS FOR DETECTION AND MANAGEMENT OF VIEWING CONDITIONS
US 20160112735 A1		SYSTEMS AND METHODS FOR CREATING AND MANAGING USER PROFILES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431